COURT OF APPEALS
                         EIGHTH DISTRICT OF TEXAS
                              EL PASO, TEXAS
                                     §
  MARCOS SILVA COMPEAN,                         No. 08-19-00218-CR
                                     §
                 Appellant,                       Appeal from the
                                     §
  v.                                              41st District Court
                                     §
  THE STATE OF TEXAS,                             of El Paso, Texas
                                     §
                  State.                        (TC# 20170D03719)
                                     §

                                          ORDER

       The Court GRANTS the Appellant’s fourth motion for extension of time within which to

file the brief until May 19, 2020. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. William R. Cox, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before May 19, 2020.

       IT IS SO ORDERED this 18th day of March, 2020.

                                            PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.